Citation Nr: 1012019	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  03-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from May 1986 to July 
1991.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision.  The Board 
denied the Veteran's claim in November 2006.  The Veteran 
appealed the decision; and in August 2008, the Court of 
Appeals for Veterans Claims (Court) issued a memorandum 
decision vacating the Board decision and returning the claim 
to the Board for additional consideration.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed to have had sinusitis and 
a cedar pollen allergy.  

2.  The competent and credible lay testimony establishes that 
the Veteran's sinus problems began while he was in military 
service and have continued to the present day.


CONCLUSION OF LAW

Criteria for service connection for sinusitis have been met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  
 
As noted in the Introduction, the Board previously denied the 
Veteran's claim in November 2006, concluding that while the 
Veteran had a sinus disability, the medical evidence did not 
link it to his time in service.  In that decision, a lengthy 
discussion was provided regarding the laws and regulations 
concerning claims by Veterans who had served in the Southwest 
Asia region during the Gulf War.  It was determined in the 
November 2006 decision that the special statutory 
presumptions that apply for undiagnosed illnesses did not 
apply in the Veteran's case as a clinical diagnosis had been 
rendered to explain his sinus symptomatology, and therefore 
his symptoms were not attributable to an undiagnosed illness.  
This conclusion was not challenged by the Veteran's appeal to 
the Court; and, given the decision reached in this claim, the 
discussion of whether 38 C.F.R. § 3.317 applies to the 
Veteran's claim will not be reiterated.

The crux of the Court's memorandum decision, and of the 
appellant's brief to the Court, was that insufficient 
attention was given to the credibility of the Veteran's 
statements as to the onset of his sinus symptoms and to 
whether these statements were sufficient to establish that 
his symptoms began while in service and continued to the 
present day.

The Veteran's basic contention is that his sinus symptoms 
began while still in service, shortly after he returned from 
serving in the Persian Gulf region.

In his first statement regarding the onset of his sinus 
symptoms (dated in January 2002), the Veteran stated that 
within about six months of leaving the service, after the 
Gulf War, he began having chronic sinusitis which eventually 
resulted in several sinus surgeries.

The Veteran's claim was denied by a July 2002 rating 
decision, which found that there was no evidence that the 
Veteran's sinusitis began while he was in service as his 
service treatment records were generally void of any sinus 
related complaints and the Veteran himself had stated that 
his symptoms did not begin until approximately six months 
after service.

In response, the Veteran filed a notice of disagreement in 
which he attempted to clarify his earlier statement.  In this 
statement, the Veteran provided much greater detail as to the 
onset of his sinus related symptoms, explaining that he 
immediately submitted his resignation paperwork upon 
returning from Iraq in March 1991 and was placed on terminal 
leave.  However, while living in Atlanta on terminal leave, 
he recalled first experiencing extended rhinitis/sinusitis 
symptoms in approximately May 1991; and because he was only 
living in Atlanta for approximately seven weeks he did not 
have a physician, and therefore he used over the counter 
medication to treat the symptoms.  The Veteran stated that he 
relocated to Alabama in July 1991 upon discharge from service 
where he continued to treat his symptoms with over the 
counter medication.  The Veteran reported that he first began 
seeing Dr. Huff in September 1991 for his sinus conditions 
(although Dr. Huff reports first seeing the Veteran in April 
1992 and the first treatment record from Dr. Huff is dated in 
September 1992).  In his substantive appeal, the Veteran 
reaffirmed the timeline he had submitted in his notice of 
disagreement.

The Veteran's DD-214 confirms that he served in the Southwest 
Asia region from August 1990 until March 21, 1991, and that 
he was subsequently discharged from service in July 1991. 

Given the Veteran's allegation that his sinus related 
symptoms began in service, the Board remanded the Veteran's 
claim to obtain a VA examination.  The Veteran underwent the 
VA examination in April 2005, where he specifically reported 
that he had his first sinus infection within six weeks of 
returning from the Gulf War.  The examiner diagnosed the 
Veteran with sinusitis (with no active disease or radiologic 
findings to confirm), but found that it was less likely than 
not that the Veteran's sinusitis was related to his time in 
service, based on his lack of any complaints in his service 
treatment records.

It is undisputed that the Veteran's service treatment records 
are void of any complaints of, or treatment for, any sinus 
condition, as the Veteran himself denied seeking any 
treatment in service for sinus symptoms.  However, the 
Veteran's contention is that after he returned from Iraq, but 
while still on active duty, he first began experiencing sinus 
problems.

As such, while the examiner concluded that there was no 
showing of sinus symptoms in service, he neglected the 
Veteran's statements that he developed symptoms within six 
weeks of returning from the Gulf War which would have been 
while the Veteran was still on active duty.  It appears that 
the examiner may have confused the Veteran's return from the 
Gulf War with his separation from service.  However, there 
was, as the Veteran has explained, an approximately 3 month 
window between his return from the Persian Gulf region and 
his actual separation from service.

As will be discussed below, the Board ultimately concludes 
that the Veteran's timeline as to the onset of his sinus 
symptoms is competent and credible; and given this 
conclusion, the examiner's medical opinion was based on a 
faulty premise and may not therefore be used as the basis for 
denying the Veteran's claim.
 
Generally speaking, where the determinative issue in a claim 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical evidence are not 
considered to constitute competent medical evidence as a 
layperson, such as the Veteran, is generally not medically 
qualified of opining on matters requiring medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay testimony is competent to establish the presence 
of observable symptomatology and may provide sufficient 
support for a claim of service connection.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  For example, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, 
the Veteran has clearly been diagnosed with sinusitis by both 
private doctors and by a VA examiner, and therefore the 
current disability requirement is satisfied.

The issue then becomes whether the condition had its onset in 
service.  The Veteran asserts that it did, and he is clearly 
competent to report the symptoms of sinusitis as they are 
capable of lay observation.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, in adjudicating this claim, the 
Board must assess not only competence of the Veteran's 
statements, but also their credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

While the Veteran initially reported that his symptoms began 
within six months of leaving the service in January 2002, he 
subsequently revised this statement in his notice of 
disagreement in August 2002, providing detailed information 
as to when he first developed symptoms and clarifying why he 
did not immediately seek medical care for his sinus problems.  
Since his detailed description in his notice of disagreement, 
the Veteran has consistently reported that timeline as to 
when he first began having sinus problems in his substantive 
appeal and then again at his VA examination in April 2005. 
 
The Board has closely studied each of the Veteran's 
statements and the timelines provided.  Some discrepancy is 
noted in both the timeline provided by the Veteran and in the 
dates of treatment in that he and his primary care physician 
reported.  However, the timeline provided in the Veteran's 
notice of disagreement is eminently plausible in that it 
would make sense that a returning soldier would not 
immediately seek medical care for sinus symptoms and that he 
would not necessarily have a primary care physician having 
just located to a new city.  The Veteran also reported the 
same timeframe for the onset of his symptoms at his VA 
examination in 2005 that he did in his notice of disagreement 
in 2002.  This consistency in reporting, combined with the 
fact that the Veteran was seeking medical treatment for his 
sinus condition within a year of separation, leads the Board 
to resolve reasonable doubt in the Veteran's favor and 
conclude that his statements are sufficiently credible to 
show that the onset of his sinusitis occurred while he was 
still on active duty.

Because the condition began in service and has continued to 
the present day, the Board is satisfied that continuity of 
symptomatology has been shown such that a medical opinion of 
record as to the etiology of the Veteran's sinusitis is not 
required.

Accordingly, the criteria for service connection have not 
been met, and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).

ORDER

Service connection for sinusitis is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


